DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/590,388 filed 10/02/2019.
Claims 1-10 are pending in the Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first terminal”, “second terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US Patent 10,116,148) in view of Umekawa (US Patent 6,594,131).

With respect to claim 1 Kubota teaches A power control circuit (col. 2, ll.48-53), comprising: 
a battery unit (battery 200 (col. 3, ll.47-49; Fig. 2)); 
a power controller, configured to provide a control signal (protecting circuit 120 comprising control circuit 98/power controller provides control signal CNT (col. 6, ll.39-41; col. 10, ll.43-49; Fig. 2)); and 
(switch circuit 13 connected between battery 200 and protecting circuit 120 comprising control circuit 98/power controller (col. 4, ll.15-16, ll.62-67), in conjunction with diode 151 is connected to the switch circuit 13 and receives control signal CNT (col. 5, ll.13-16; col. 9, ll.31-34; Fig. 2)), and 
the switch circuit is configured to cut off a power transmission path of the battery unit in response to a voltage difference between a first terminal and a second terminal of the diode component (switch circuit 13 to turn off power charge/discharge operation of the battery 200 (col. 9, ll.11-18) in response to detecting the voltage between/difference control terminal 96 and terminal 92, which exceeds the threshold, wherein control terminal 96 and terminal 92 connected to control terminal 132 and terminal 133 of the diode 151 respectively (col. 11, ll.23-26; Fig. 2)). 
However Kubota lacks specifics regarding switch circuit comprising a diode component. Umekawa teaches switching device comprising diode (col. 4, ll.28-34).
It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used  Umekawa to teach specific subject matter Kubota does not teach, because it provides the over current protection circuit of the semiconductor switching device, wherein the variation of the main current with respect to the variation of the detected voltage can be suppressed, and the variation of the cut-off level of the over current can be suppressed so that the protection function of the semiconductor switching device is enhanced (col. 10, ll.36-42).
(col. 2, ll.48-53), comprising:
providing a control signal by a power controller (protecting circuit 120 comprising control circuit 98/power controller provides control signal CNT (col. 6, ll.39-41; col. 10, ll.43-49; Fig. 2)); 
receiving the control signal by a diode component (diode 151 is connected to the switch circuit 13 and receives control signal CNT (col. 9, ll.31-40; Fig. 2)); and 
cutting off a power transmission path of a battery unit in response to a voltage difference between a first terminal and a second terminal of the diode component (turn off discharge operation of the battery/power transmission path in response to detecting the voltage between/difference control terminal 96 and terminal 92, which exceeds the threshold, wherein control terminal 96 and terminal 92 connected to control terminal 132 and terminal 133 of the diode 151 respectively (col. 11, ll.17-31; Fig. 2)). 
However Kubota lacks specifics regarding switch circuit comprising a diode component. Umekawa teaches switching device comprising diode (col. 4, ll.28-34).
It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used  Umekawa to teach specific subject matter Kubota does not teach, because it provides the over current protection circuit of the semiconductor switching device, wherein the variation of the main current with respect to the variation of the detected voltage can be suppressed, and the variation of the cut-off level of the over current can be suppressed so that the protection function of the semiconductor switching device is enhanced (col. 10, ll.36-42).
With respect to claims 2 Umekawa teaches:

Claim 2: wherein the switch circuit further comprises: a first transistor, coupled between the diode component and the battery unit and configured to cut off the power transmission path of the battery unit (col. 4, ll.28-34; Fig. 1). 
It would have been obvious to one of ordinary skill in the before effective filing date of claimed invention to have used  Umekawa to teach specific subject matter Kubota does not teach, because it provides the over current protection circuit of the semiconductor switching device, wherein the variation of the main current with respect to the variation of the detected voltage can be suppressed, and the variation of the cut-off level of the over current can be suppressed so that the protection function of the semiconductor switching device is enhanced (col. 10, ll.36-42).
	With respect to claims 3-5, 7-10 Kubota teaches:
Claim 3: wherein the switch circuit further comprises: a second transistor, coupled between the diode component and the first transistor and configured to change a control voltage of the first transistor in response to the voltage difference, and the first transistor cuts off the power transmission path of the battery unit in response to a change in the control voltage (col. 11, ll.17-31). 
Claim 4: wherein a first terminal and a second terminal of the second transistor are respectively coupled to the first terminal and the second terminal of the diode component to detect the voltage difference, a third terminal of the second transistor is coupled to a reference ground voltage, the second transistor is turned on in response to the voltage difference, and the turned-on second transistor changes the control voltage of the first (col. 9, ll.31-40, ll.59-62; col. 11, ll.17-31). 
Claim 5: wherein the switch circuit cuts off the power transmission path of the battery unit in response to the voltage difference being greater than a threshold (col. 11, ll.17-31). 
Claim 7: wherein the step of cutting off the power transmission path of the battery unit in response to the voltage difference between the first terminal and the second terminal of the diode component comprises: cutting off the power transmission path of the battery unit by a first transistor, wherein the first transistor is coupled between the diode component and the battery unit (col. 11, ll.17-31). 
Claim 8: wherein the step of cutting off the power transmission path of the battery unit by the first transistor coupled between the diode component and the battery unit comprises: changing a control voltage of the first transistor by a second transistor in response to the voltage difference, wherein the second transistor is coupled between the diode component and the first transistor; and cutting off the power transmission path of the battery unit by the first transistor in response to a change in the control voltage (col. 9, ll.11-18, ll.59-62). 
Claim 9: wherein the step of changing the control voltage of the first transistor by the second transistor in response to the voltage difference comprises: detecting the voltage difference by a first terminal and a second terminal of the second transistor (col. 5, ll.11-16; col. 9, ll.11-17); receiving a reference ground voltage by a third terminal of the second transistor (col. 6, ll.15-18, ll.42-45; col. 9, ll.1-3); turning on the second transistor in response to the voltage difference (col. 6,; and changing the control voltage of the first (col. 5, ll.10-16, col. 9, ll.11-17). 
Claim 10: wherein the step of cutting off the power transmission path of the battery unit in response to the voltage difference between the first terminal and the second terminal of the diode component comprises: cutting off the power transmission path of the battery unit in response to the voltage difference being greater than a threshold (col. 9, ll.11-17, ll.59-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

HR
03/06/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851